Notice of Pre-AIA  or AIA  Status
This is the first office action on the merits for application serial number 16853,004 filed 4/20/20.  Claims 1-6 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because bolt 36 is not shown in the embodiment of Fig. 2 as discussed on page 2, line 14.  It appears that one of the reference numbers 38 in figure 2 should be 36 to designate the bolt and the other 38 to designate the tightening nut.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU 578950-A to Hechaev, et al.
Hechaev a chair considered to meet the limitation of stool, comprised of a base 14, a support 2 extending vertically from the base having a sear 8 attached to the top end thereof opposite the base, a foot rest 11 adjustable attached to the support 2 with adjustable portion 12-13, a back support 9 having a horizontal portion and a vertical portion and a lumbar portion 10 adjustably connected to the back support with tightening screw [unlabeled].  

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2837558 to Eppler et al.
Eppler provides a chair considered to meet the limitation of stool, comprised of a base 41, a support 10/11 extending vertically from the base having a sear 14 attached to the top end thereof opposite the base, a foot rest 17 adjustable attached to the support 11 with adjustable portion 18-20, a back support having a horizontal portion 27 and a vertical portion 16 and a lumbar portion adjustably connected to the back support at 35.  The arrows in Figure 1 show that the lumbar portion 15 can move both forward and aft as well as up and down relative the seat 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636